—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered December 23, 1997, which granted defendant’s motion to vacate plaintiff’s notice of deposition of defendant’s president only to the extent of limiting the subject matter of the deposition to the sexual harassment policy of defendant in effect during plaintiff’s employment with defendant and to defendant’s president’s personal knowledge, if any, of the facts relating to plaintiff’s claims in this lawsuit, unanimously affirmed, without costs.
The motion court appropriately exercised its broad discretion in matters pertaining to discovery (see, Kamhi v Dependable Delivery Serv., 234 AD2d 34) by directing the limited deposition of defendant’s president. Plaintiff demonstrated in support of its request to depose defendant’s president that less highly placed corporate officers had insufficient knowledge of relevant matters, and we note in this connection that defendant’s president’s bare claim of ignorance as to those matters can hardly be taken as conclusive as to the efficacy of deposing him (compare, Matter of Lange v Roman Catholic Diocese, 245 AD2d 118). Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.